PER CURIAM.
This case involves minor children who are wards of the court. It is an appeal from an order changing physical custody. The order by its terms has not yet become effective, and counsel have stipulated that we may take notice of the fact that certain circumstances which played a material part in the trial court’s decision no longer exist. Accordingly, we deem it in the best interests of all the parties that this matter be remanded to the trial court for such further proceedings and consideration as it may deem appropriate.
It is so ordered.